Title: [Diary entry: 24 October 1781]
From: Washington, George
To: 

24th. Received advice, by Express from General Forman, of the British Fleet in the Harbour of New York consisting of 26 Sail of the line, some 50s. & 44s.—Many frigates—fire Ships & Transports mounting in the whole to 99 Sail had passed the Narrows for the hook, & were as he supposd, upon the point of Sailing for Chesapeak. Notice was immediately communicated to the Count de grasse. From this time to the 28th. was employed in collecting and taking an acct. of the different species of Stores which were much dispersed and in great disorder. All the Vessels in public employ in the James River were ordered round for the purpose of receiving and transporting Stores &ca. to the Head of Elk.